{0 Order Amending Oklahoma Supreme Court Rule 1.106.
T1 The Court hereby amends Oklahoma Supreme Court Rule 1.106, 12 0.8.2011 Ch. 15, App. 1.
1 2 Oklahoma Supreme Court Rule 1.106 is amended to read as follows.
Rule 1.106 Agreed Settlement Pending Review
An agreed settlement may be approved by the Workers' Compensation Court while a petition for review is pending in this Court. The parties need not seek approval of the appellate court to pursue a joint settlement before the Workers' Compensation Court. However, when the parties seek a joint settlement before the Workers' Compensation Court they shall file in the appellate court a joint motion to stay the appellate review proceeding for a period specified in the motion. The Workers' Compensation Court is responsible for filing, forthwith, a copy of the approved settlement order, bearing the Supreme Court number, in this Court. That filing shall constitute a dismissal of the pending review without further order of this Court.
13 The version of Oklahoma Supreme Court Rule 1.106 amended by this Order shall take effect September 1, 2012. This Order shall be published three times in the Oklahoma Bar Journal.
{4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11TH DAY OF JUNE, 2012.
15 ALL JUSTICES CONCUR.

. Source: 85 0.$.2011, Section 333(E).